Exhibit 10.17

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 8, 2013, but effective as of December 31, 2012
(the “Amendment Effective Date”), is among COMSTOCK RESOURCES, INC. (the
“Borrower”), the banks named on the signature pages hereto (together with their
respective successors and assigns in such capacity, each as a “Lender”), and
BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENT

A. The Borrower, the Administrative Agent, the Lenders and certain other parties
have entered into that certain Third Amended and Restated Credit Agreement dated
as of November 30, 2010, as amended by that certain Assignment and First
Amendment to Third Amended and Restated Credit Agreement dated as of October 31,
2011, as amended by that certain Second Amendment and Waiver to Third Amended
and Restated Credit Agreement dated as of December 29, 2011, and as amended by
that certain Third Amendment to Third Amended and Restated Credit Agreement
dated as of October 29, 2012 (as amended, restated, modified or supplemented
from time to time until the date hereof, the “Credit Agreement”).

B. The Borrower has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as set forth herein.

C. Subject to the terms and conditions of this Amendment, the Lenders, the
Administrative Agent and the Issuing Bank have entered into this Amendment in
order to effectuate such amendments and modifications to the Credit Agreement,
as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:

Section 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2. Amendment of Credit Agreement.

(a) Section 7.13(a) is hereby deleted and replaced in its entirety with the
following:

“(a) Leverage Ratio. Permit or suffer the ratio of (i) Total Debt to
(ii) EBITDAX, as of the last day of any period of four consecutive fiscal
quarters ending on March 31, June 30, September 30 and December 31 of each
calendar year, to be greater than, (x) for the four-fiscal quarter period ending
December 31, 2012, through and including the four-fiscal quarter period ending
June 30, 2013, 4.25 to 1.00; and (y) for any four-fiscal quarter period ending
September 30, 2013, and thereafter, 4.00 to 1.00.”

Section 3. Ratification. The Borrower hereby ratifies and confirms all of the
Obligations under the Credit Agreement (as amended or waived hereby) and the
other Loan Documents, and, in particular, affirms that the terms of the Security
Documents secure, and will continue to secure, all Obligations, after giving
effect to this Amendment.

Section 4. Effectiveness. This Amendment shall become effective on the Amendment
Effective Date upon satisfaction of all of the conditions set forth in this
Section 4:

(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and each Lender;

(b) The Borrower shall have made payment of all fees and expenses due and owing
under the Credit Agreement and under any separate fee agreement entered into by
the parties pursuant to Section 2.10 of the Credit Agreement;



--------------------------------------------------------------------------------

(c) The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower; (ii) the Credit Agreement (as amended hereby) and each other Loan
Document constitute valid and legally binding agreements enforceable against the
Borrower and each other Loan Party that is a party thereto in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity, (iii) the representations and
warranties by the Borrower and the other Loan Parties contained in the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof, and
(iv) no Default or Event of Default exists under the Credit Agreement or any of
the other Loan Documents.

Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 6. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Amendment”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any default of the Borrower or any right, power or remedy of the
Administrative Agent or the Banks under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents and except as
otherwise modified by the terms hereof, the Credit Agreement and such other Loan
Documents shall remain in full force and effect; (c) this Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement; and (d) delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 7. Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, each of the parties hereto has caused this Fourth Amendment
to Third Amended and Restated Credit Agreement to be executed by its officer(s)
thereunto duly authorized as of the date first above written.

 

BORROWER:

COMSTOCK RESOURCES, INC.,

a Nevada corporation

By:

  /s/ ROLAND O. BURNS

Name:

  Roland O. Burns

Title:

  Senior Vice President   and Chief Financial Officer

 

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF MONTREAL, as Administrative Agent

and Issuing Bank and Lender

By:

  /s/ JAMES V. DUCOTE

Name:

 

James V. Ducote

Title:

  Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent
and Lender

By:

  /s/ MICHAEL J. CLAYBORNE

Name:

 

Michael J. Clayborne

Title:

  Vice President

 

JPMORGAN CHASE BANK, N.A., as Co-
Documentation Agent and Lender By:   /s/ JO LINDA PAPADAKIS Name:   Jo Linda
Papadakis Title:   Authorized Officer

 

COMERICA BANK, as Co-Documentation Agent and Lender By:   /s/ V. MARK FUQUA
Name:   V. Mark Fuqua Title:   Senior Vice President

 

UNION BANK, N.A.,

as Co-Documentation Agent and Lender

By:   /s/ BRIAN HAWK Name:   Brian Hawk Title:   Investment Banking Officer

 

REGIONS BANK, as a Lender By:   /s/ TRESS M. JOHNSON Name:   Tress M. Johnson
Title:   Vice President

 

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ TERRY DONOVAN Name:   Terry
Donovan Title:   Managing Director

 

COMPASS BANK, as a Lender By:   /s/ UMAR HASSAN Name:   Umar Hassan Title:  
Vice President

 

NATIXIS, as a Lender By:   /s/ LOUIS P. LAVILE, III Name:   Louis P. Laville,
III Title:   Managing Director

 

By:   /s/ TIMOTHY L. POLVADO Name:   Timothy L. Polvado Title:   Sr. Managing
Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ HEATHER HAN Name:   Heather Han Title:   Senior Vice President

 

SUNTRUST BANK, as a Lender By:   /s/ YANN PIRIO Name:   Yann Pirio Title:  
Director

 

BOKF, NA, dba Bank of Texas,

as a Lender

By:   /s/ MYNAN C. FELDMAN Name:   Mynan C. Feldman Title:   Senior Vice
President

 

IBERIABANK,

as a Lender

By:   /s/ MONI COLLINS Name:   Moni Collins Title:   Vice President

 

BRANCH BANKING AND TRUST
COMPANY, as a Lender By:   /s/ RYAN K. MICHAEL Name:   Ryan K. Michael Title:  
Senior Vice President

 

ONEWEST BANK, FSB,

as a Lender

By:   /s/ GRANT AHEARN Name:   Grant Ahearn Title:   Executive Vice President

 

WHITNEY BANK,

as a Lender

By:   /s/ WILLIAM JOCHETZ Name:   William Jochetz Title:   Vice President

 

FIFTH THIRD BANK,

as a Lender

By:   /s/ BYRON L. COOLEY Name:   Byron L. Cooley Title:   Executive Director



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of February 8, 2013 (the “Amendment”), (ii) acknowledges and
agrees that its consent is not required for the effectiveness of the Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party and affirms that the terms of its respective
Guaranty guarantees, and will continue to guarantee, the Obligations, after
giving effect to the Amendment, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Amendment.

 

COMSTOCK OIL & GAS HOLDINGS, INC.

COMSTOCK OIL & GAS—LOUISIANA, LLC

COMSTOCK OIL & GAS GP, LLC,

  By Comstock Resources, Inc., its sole member COMSTOCK OIL & GAS, LP,  

By Comstock Oil & Gas GP, LLC,

its general partner,

  By Comstock Resources, Inc., its sole member By:   /s/ ROLAND O. BURNS Name:
  Roland O. Burns Title:     Chief Financial Officer COMSTOCK OIL & GAS
INVESTMENTS, LLC By:   /s/ ROLAND O. BURNS Name:   Roland O. Burns Title:
    Manager